Name: Commission Regulation ( EEC ) No 124/92 of 20 January 1992 amending Regulation ( EEC ) No 570/88 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs and amending Regulation ( EEC ) No 1157/91
 Type: Regulation
 Subject Matter: marketing;  agricultural policy;  food technology;  processed agricultural produce
 Date Published: nan

 No L 14/28 Official Journal of the European Communities 21 . 1 . 92 COMMISSION REGULATION (EEC) No 124/92 of 20 January 1992 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products , ice-cream and other foodstuffs and amending Regulation (EEC) No 1157/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Articles 6 (7), 7a (3) and 12 (3) thereof, a result, it is possible to allow processors not to lodge the processing security referred to in Article 18 (2) where they do not claim the aid until after completion of all the checks referred to in Article 23 proving that the contrac ­ tual obligations have been fulfilled ; Whereas point 5 of Article 23 lays down less stingent control measures for products to which tracers have been added in the case of small users ; whereas the current butter market situation and the growth in size of these small users justifies an increase in the maximum quanti ­ ties laid down ; Whereas the possibility of using the old preprinted pack ­ aging up to 30 September 1991 should also apply to the old preprinted wrappers ; Whereas Regulation (EEC) No 1157/91 must therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas it has been decided, pursuant to Commission Regulation (EEC) No 570/88 (3), as last amended by Regu ­ lation (EEC) No 1157/91 (4) and as corrected by Regula ­ tion (EEC) No 2675/91 (*), to include cream with added tracers in the list of raw materials that may qualify for aid for the manufacture of the final products referred to in point 2 of Article 4 of Regulation (EEC) No 570/88 and to merge the three formulae A, C and D ; whereas expe ­ rience with tracing justifies, where this will have no nega ­ tive consequences regarding checks, the adaptation of Annex Ila to that Regulation concerning the tracers to be incorporated into cream for formula B, the merging of Annex I and Annex III concerning the tracers to be incorporated into former formula A/C products and former formula D products and, as a result, making the necessary changes to Article 6 (1 ) ; HAS ADOPTED THIS REGULATION : Whereas the first subparagraph of Article 1 8 (3) lays down that the proof required for the purposes of the release of the processing security must be produced for the compe ­ tent agency within a certain time limit ; whereas in some Member States the competent authority for deciding on the release of securities is different from the authority to which processors must submit the proof required for the release ; whereas the aforementioned provision should be amended in order to prevent any delays in administrative transmission from being detrimental to processors ; Article 1 Regulation (EEC) No 570/88 us hereby amended as follows : 1 . in the first subparagraph of Article 6 ( 1 ) : (a) the first indent is replaced by the following : '  if the butter or concentrated butter is to be incorporated in formula A/C/D products : the products listed in Annex I,' ; (b) the third indent is deleted ; 2. the first subparagraph of Article 18 (3) is replaced by the following : '3 . The proof required for the purposes of the release of the processing security referred to in para ­ graph 2 must be produced for the competent agency designated by the Member State within 12 months of the expiry of the period laid down in Article 11 .'; Whereas in some cases final incorporation of the cream is likely to occur just after the tracing operation ; whereas, as o OJ No L 148 , 28. 6. 1968, p. 13 . (2) OJ No L 150, 15. 6. 1991 , p. 19. (3) OJ No L 55, 1 . 3 . 1988, p. 31 . (4) OJ No L 112, 4. 5 . 1991 , p . 57. 0 OJ No L 253, 10. 9. 1991 , p. 13 . 21 . 1 . 92 Official Journal of the European Communities No L 14/29 3 . the following subparagraph is added to Article 22 (3) : 'However, the processing security referred to in Article 18 (2) does not have to be lodged if the cream referred to in Article 1 (c) has tracers added to it and is incorporated into the final products referred to in point 2 of Article 4 within a period not exceeding 72 hours and if the aid is claimed following completion of the checks referred to in Article 23.' ; 4. in the second subparagraph of point 5 of Article 23, '6 tonnes' and *5 tonnes' are replaced by '9 tonnes' and '7 tonnes' respectively ; 5. Annex I and Annex III are replaced by Annex I hereto and Annex Ila is replaced by Annex Ha hereto. Article 2 In the second subparagraph of Article 3 of Regulation (EEC) No 1157/91 , ' and wrappers' is hereby added after 'old preprinted packaging' and 'it bears' is replaced by 'they bear'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the first invitation to tender following the date of its entry into force. However, in the case of points 1 , 2 and 5 of Article 1 and Article 2 it shall apply from 7 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 14/30 Official Journal of the European Communities 21 . 1 . 92 ANNEX 'ANNEX I Products co be incorporated per tonne of concentrated butter or of butter (First indent of Article 6 (1 )) The products referred to in the first indent of Article 6 ( 1 ) are the following : I. Either : (a)  250 grams of 4-hydroxy-3-methoxybenzaldehyde obtained either from vanilla or from synthetic vanillin, or  100 grams of 4-hydroxy-3-methoxybenzaldehyde obtained exclusively from vanilla beans or integral extracts thereof (') ; or (b)  1 1 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3 a saponification number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part, or  150 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol), at least 95 % pure, calculated on the product ready for incorporation, or  170 grams of stimasterol (C29H480 = A-5,22-stigmastene-3-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C28H4gO = A-5,22-ergostene-3-beta-ol) and not more than 6 % sitosterol (C^HjoO = A-5-stigmastene-beta-ol). II. Or : (a) 20 grams of ethyl ester of beta-apo-8'-carotenic acid, in the form of a compound soluble in the butterfat ; and (b) 1 1 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3, a saponification number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part, or  150 grams of stigmasterol (C29H4eO = A-5,22-stigmastene-3-beta-ol), at least 95 % pure, calculated on the product ready for incorporation, or  170 grams of stigmaterol (C^H^O = A-5,22-stigmastene-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C28H460 « » A-5,22-ergostene-beta-ol) and not more than 6 % sitosterol {C2S&gt;Hj0O = A-5-stigmatene-3-beta-ol). III . Or (a) 250 kg of refined granulated or powdered sugar ; and (b) 1 1 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycerides on the product ready to be incorporated, with a maximum acid value of 0,3, a saponification number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part (2), or (') The method of analysis by means of which compliance with this provision is checked is to be the method applied by the official agencies of the Member State in which processing into finished products takes place. (2) In this case, the final product will have a minimum fat content of 79,1 % . 21 . 1 . 92 Official Journal of the European Communities No L 14/31  1 50 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol) at least 95 % pure, calculated on the product ready for incorporation ('), or  170 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C28H460 = A-5,22-ergostene-3-beta-ol) and not more than 6 % sitosterol (C29HSoO = A-5-stigmastene-3-beta-ol). IV. Or : (a) Compounds responsible for the aroma of one or more flavourings in the form of oils or oleoresins, e.g. onion oil, garlic oil, tarragon oil, etc ., in such quantities that their favour can be perceived after dilution of the concentrated butter and marked with a neutral oil in the proportion of 1 : 20 in accordance with the principle of the proposal for Draft International Standard IAO/TC 34/SC 12 N 150 ; and (b)  1 1 kg of tryglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3 , a saponification number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part, or  150 grams of stimasterol (C29H480 = A-5,22-stigmastene-3-beta-ol), at least 95 % pure, calculated on the product ready for incorporation, or  170 grams of stimasterol (C29H480 = A-5,22-stigmastene-3-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C28H460 = A-5,22-ergostene-3-beta-ol) and not more than 6 % sitosterol (C29H 50O = A-5-stigmastene3-beta-ol). V. Or (a)  500 grams of thymol (5-methyl-2-isopropyl-l-henol = C10H 14O), at least 99 % pure, or  500 grams of eugenol (4-allyl-2-methoxyphenol = C10H12O2), at least 99 % pure, or  10 grams of capsaicin (*ran.y-8-methyl-N-vanillyl-6-nonenamide C , 8H27N03), in the oleoresin of capsicum ; and (b)  1 1 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3 , a saponification number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part, or  150 grams of stigmasterol (C29H4gO = A-5,22-stigmastene-3-beta-ol), at least 95 % pure, calculated on the product ready for incorporation, or  170 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C28H460 = A-5,22-ergostene-3-beta-ol) and not more than 6 % sitosterol {C2,H500 = A-5-stigmastene-3-beta-ol). (') The method of analysis by means of which compliance with this provision is checked is to be the method applied by the official agencies of the Member State in which processing into finished products takes place. No L 14/32 Official Journal of the European Communities 21 . 1 . 92 ANNEX Ila Products to be incorporated in cream (Second subparagraph of Article 6 (].)) 1 . With the exclusion of any other product, including fats of non-milk origin, the following are to be incor ­ porated into the cream referred to in Article 1 et seq : (a) either  compounds responsible for the aroma, i.e. 4-hydroxy-3-methoxybenzaldehyde obtained from vanilla or from synthetic vanillin , or  compounds responsible for the colour, i.e. ethyl ester or beta -apo-8'-carotenoic acid in the form of a compound soluble in the milk fat, in such quantities that their flavour or colour can be perceived after the addition of tracers and up to incorporation ; and (b) either  in a proportion of at least 1 %, the triglycerides of enanthic acid (n-heptanoic acid C7) at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3, and a saponification number between 385 and 395, the esterified acid part being composed of at least 95 % of enanthic acid, or  in a proportion of at least 1 %, the triglycerides of n-undecanoic acid (Cn) at least 95 % pure, calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3, and a saponification number between 275 and 285, the esterified acid part being composed of at least 95 % of n-undecanoic acid, or  in a proportion of at least 600 ppm, a compound containing at least 90 % sitosterol, more particu ­ larly 80 % beta-sitosterol and a maximum of 9 % campesterol and 1 % of other sterols present in traces, including stigmasterol, or  in a proportion of 2 % , a directly incorporated mixture containing one part free n-tridecanoic acid (C 13), two parts milk fat, 2,5 parts sodium caseinate and 94,5 parts mineral salts obtained from milk. 2. The homogeneous and stable dispersion in the cream of the products referred to in paragraph 1 (b), which are incorporated into one another beforehand, is to be ensured by premixing and using mechanical, thermal and refrigeration treatment or other authorized treatment. 3 . The concentrations expressed in percent or in ppm referred to in paragraph 1 are calculated by reference to the part of the cream made up exclusively of fat.'